—Order unanimously affirmed without costs. Memorandum: Family Court properly refused to vacate the suspended judgment and to terminate the placement of respondent’s child. Petitioner established by a preponderance of the evidence that respondent failed to comply with certain conditions in the suspended judgment (see, Matter of Christopher C., 284 AD2d 944 [decided herewith]; Matter of Victor C., 284 AD2d 945 [decided herewith]; Matter of Daryl H., 272 AD2d 935). The belated attempts of respondent to comply with the conditions of the suspended judgment after its expiration but before the hearing on her petition to vacate the suspended judgment were insufficient to establish that the child should be returned to her custody. (Appeal from Order of Onondaga County Family Court, Klim, J. — Vacate Judgment.) Present: Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Burns, JJ.